HOUSTON, Justice
(concurring specially).
Because the United States Supreme Court has held that the Excessive Fines Clause applies to forfeiture of property in drug cases, but has declined to establish a test for determining whether a forfeiture is excessive, I believe it is appropriate for this Court, in deciding which test it should adopt for the State of Alabama, to follow the logic applied by the Court of Appeals for the Eleventh Circuit. In United States v. One Parcel Property Located at 427 and 429 Hall Street, Montgomery, Montgomery County, Alabama, 74 F.3d 1165 (11th Cir.1996), the Eleventh Circuit adopted the “proportionality test.” Therefore, I concurred when the majority of this Court employed the proportionality test in Dent v. State, 714 So.2d 988 (Ala.1998), and I concur in denying this petition for the writ of certiorari.